DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment Acknowledged
The 08/26/2021 preliminary amendment includes: (a) the specification including the abstract is currently amended; (b) claims 4, 8, 13, 15, 19, 22 and 24 are currently amended; (c) claims 1-3, 5, 9-12, 14, 16-17 and 20-21 are original; and (d) claims 6-7, 18 and 23 are cancelled.  Claims 1-5, 8-17, 19-22 and 24 are currently pending and an office action on the merits follows.
Drawing Objection
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s), while no new matter should be entered: claim 17 includes a first magnet and a second magnet neither one of which is shown in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
4.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “DISPLAY DEVICE INCLUDING A MOTOR CONFIGURED TO ROTATE A DISPLAY ASSEMBLY”.
5.	The abstract needs to be amended to: (i) remove “Provided is” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); and (ii) remove “a display device” to not repeat information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”).
Claim Objections
6.	Claims 5, 10-17, 20-22 and 24 are objected to because of the following informalities:  
	Claim 5 at line 9 needs to be changed from “the other end of the driving wiring” to “another end of the driving wiring” to correct a lack of antecedent basis issue.  Appropriate correction is required.
	Claim 10 at lines 3-4 needs to be changed from “the first plate” to “a first plate” to correct a lack of antecedent basis issue.  While claim 4 at line 3 includes “a first support plate”, claim 10 does not depend upon claim 4.  Appropriate correction is required.  This objection applies to claims 11-17 that depend upon claim 10.
	Claim 10 at line 4 needs to be changed from “the first cylinder” to “a first cylinder” to correct a lack of antecedent basis issue.  While claim 4 at line 2 includes “a first cylinder”, claim 10 does not depend upon claim 4.  Appropriate correction is required.  This objection applies to claims 11-17 that depend upon claim 10.
	Claim 11 at line 5 needs to be changed from “the other side of the heat radiation cover” to “another side of the heat radiation cover” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 12-14 that depend upon claim 11.  
	Claim 12 at lines 10-11 needs to be changed from “the other end of the connecting line” to “another end of the connecting line” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 13 at lines 2-3 needs to be changed from “the driving wiring” to “a driving wiring” to correct a lack of antecedent basis issue.  This change will provide proper antecedent basis for “the driving wiring” in claim 14 at line 5.  While claim 5 at line 3 includes “a driving wiring”, claim 13 does not depend upon claim 5.  Appropriate correction is required.  This objection applies to claim 14 that depends upon claim 13.  
Claim 17 at lines 7-8 needs to be changed from “the other end of the at least one support column” to “another end of the at least one support column” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 20 at line 4 needs to be changed from “the other end of the second cylinder” to “another end of the second cylinder” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 21-22 and 24 that depend upon claim 20.  
Claim Rejections – 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public user, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by China Patent Pub. No. 104010186 A to Wu.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 1, Wu discloses a display device (FIG. 1; p 3, especially – “Fig. 1 is the structural representation of the visible stereo-picture three-dimensional display apparatus of bore hole”), comprising: a display assembly(11)(FIG. 1: 1; p 3, last ¶); a hollow housing assembly(8, 12)(FIG. 1; p 3, especially – “8 is base…12 is a transparent outer cover”), wherein the display assembly(11)(FIG. 1: 1; p 3, last ¶) is disposed in the housing assembly(8, 12)(FIG. 1; p 3, especially – “8 is base…12 is a transparent outer cover”; p 4, ¶1); a motor(9)(FIG. 1; p 3, especially – “motor 9”) connected to the display assembly(11)(FIG. 1: 1; p 3, last ¶) and configured to drive the display assembly(11)(FIG. 1: 1; p 3, last ¶) to rotate (FIG. 1: 1, 9, 11; p 4, ¶3); and a driving assembly (FIGs. 1-2: 1, 6; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…power supply coil is fixedly thought on circuit board, induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil… Fig. 2 is the schematic diagram of the LED array arranged on printed circuit board (PCB) in the display unit shown in Fig. 1”; p 4, ¶¶1-2) connected to the display assembly(11)(FIG. 1: 1; p 3, especially – “Fig. 2 is the schematic diagram of the LED array arranged on printed circuit board (PCB) in the display unit shown in Fig. 1”; p 3, last ¶) and configured to drive the display assembly(11)(FIGs. 1-2: 1; p 3, especially – “Fig. 2 is the schematic diagram of the LED array arranged on printed circuit board (PCB) in the display unit shown in Fig. 1”; p 3, first ¶ and last ¶; p 4, ¶2) to display images (p 3, first ¶; p 4, ¶2), wherein the driving assembly(11)(FIGs. 1-2: 1, 6; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…power supply coil is fixedly thought on circuit board, induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil… Fig. 2 is the schematic diagram of the LED array arranged on printed circuit board (PCB) in the display unit shown in Fig. 1”; p 4, ¶¶1-2) comprises a wireless power transmission structure and a wireless power reception structure (FIG. 1: 6, 7; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil”; p 4, ¶2 – driving assembly is a power circuit that includes a wireless power reception structure {FIG. 1: 6} that receives power via inductively from power supply coil {FIG. 1: 7} and a wireless power transmission structure, i.e., circuitry that feeds power received by the wireless power reception structure {FIG. 1: 6} to the LED array {FIGs. 1-2: 11}), wherein the wireless power transmission structure (FIG. 1: 6, 7; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil”; p 4, ¶2 – driving assembly is a power circuit that includes a wireless power reception structure {FIG. 1: 6} that receives power via inductively from power supply coil {FIG. 1: 7} and a wireless power transmission structure, i.e., circuitry that feeds power received by the wireless power reception structure {FIG. 1: 6} to the LED array {FIGs. 1-2: 11}) is independent from the display assembly(11)(FIGs. 1-2: 1; p 3, especially – “Fig. 2 is the schematic diagram of the LED array arranged on printed circuit board (PCB) in the display unit shown in Fig. 1”; p 3, first ¶ and last ¶; p 4, ¶2 – the wireless power transmission structure, i.e., circuitry that feeds power received by the wireless power reception structure {FIG. 1: 6} to the LED array {FIGs. 1-2: 11} is independent from {e.g., being physically separate components} the display assembly {FIG. 1: 11}) and wiredly connected to a first driving power supply(VDD)(FIG. 2; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…power supply coil is fixedly thought on circuit board, induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil… Fig. 2 is the schematic diagram of the LED array arranged on printed circuit board (PCB) in the display unit shown in Fig. 1” – driving assembly is a power circuit that includes a wireless power reception structure {FIG. 1: 6} that receives power via inductively from power supply coil {FIG. 1: 7} and a wireless power transmission structure, i.e., circuitry that feeds power received by the wireless power reception structure {FIG. 1: 6} to the LED array {FIGs. 1-2: 11}, in which the wireless power transmission structure is at least wiredly coupling connected to a first driving power supply {FIG. 2: VDD} to provide power to VDD), and the wireless power reception structure(6)(FIG. 1: 7; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil”) is wiredly connected to the display assembly(11)(FIG. 1: 1; p 3, especially – “Fig. 2 is the schematic diagram of the LED array arranged on printed circuit board (PCB) in the display unit shown in Fig. 1”; p 3, fist ¶, especially – “induction coil is fixed on the bottom of printed circuit board (PCB”)”, p 3, last ¶, especially – “induction coil 6…printed circuit board (PCB) 11”) and capable of delivering power to the wireless power reception structure(6)(FIG. 1: 7; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil”; p 4, ¶2) by electromagnetic mutual inductance (FIG. 1: 6, 7; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil”; p 4, ¶2).

As to claim 8, Wu discloses the display device according to claim 1, as applied above.
Wu further discloses further comprising a circuit assembly (FIG. 1: 6, 7, 11; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil”; p 4, ¶2 – driving assembly is a power circuit that includes a wireless power reception structure {FIG. 1: 6} that receives power via inductively from power supply coil {FIG. 1: 7} and a wireless power transmission structure, i.e., portion of circuitry {i.e., circuit assembly} that feeds power received by the wireless power reception structure {FIG. 1: 6} to the LED array {FIGs. 1-2: 11}); wherein the circuit assembly (FIG. 1: 6, 7; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil”; p 4, ¶2 – driving assembly is a power circuit that includes a wireless power reception structure {FIG. 1: 6} that receives power via inductively from power supply coil {FIG. 1: 7} and a wireless power transmission structure, i.e., portion of circuitry {i.e., circuit assembly} that feeds power received by the wireless power reception structure {FIG. 1: 6} to the LED array {FIGs. 1-2: 11}) is fixedly connected to both the display assembly(11)(FIG. 1: 1; p 3, last ¶) and the wireless power reception structure (FIG. 1: 6, 7; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil”; p 4, ¶2 – driving assembly is a power circuit that includes a wireless power reception structure {FIG. 1: 6} that receives power via inductively from power supply coil {FIG. 1: 7} and a wireless power transmission structure, i.e., portion of circuitry {i.e., circuit assembly} that feeds power received by the wireless power reception structure {FIG. 1: 6} to the LED array {FIGs. 1-2: 11}) and configured to drive the display assembly to display the images under an action of power received by the wireless power reception structure (FIG. 1: 6, 7; p 3, first ¶; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil”; p 4, ¶2 – driving assembly is a power circuit that includes a wireless power reception structure {FIG. 1: 6} that receives power via inductively from power supply coil {FIG. 1: 7} and a wireless power transmission structure, i.e., portion of circuitry {i.e., circuit assembly} that feeds power received by the wireless power reception structure {FIG. 1: 6} to the LED array {FIGs. 1-2: 11}).
Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over China Patent Pub. No. 104010186 A to Wu as applied to claim 8 above, in view of China Patent Pub. No. 210136684 U to Li.
As to claim 9, Wu discloses the display device according to claim 8, as applied above.
Wu further discloses wherein the wireless power reception structure (FIG. 1: 6, 7; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil”; p 4, ¶2 – driving assembly is a power circuit that includes a wireless power reception structure {FIG. 1: 6} that receives power via inductively from power supply coil {FIG. 1: 7} and a wireless power transmission structure, i.e., portion of circuitry {i.e., circuit assembly} that feeds power received by the wireless power reception structure {FIG. 1: 6} to the LED array {FIGs. 1-2: 11}) comprises a receiving coil (FIGs. 1-2; p 3, especially – “6 is induction coil”).
Wu does not expressly disclose wherein the wireless power reception structure comprises a receiving plate, the receiving plate being provided with a fourth through hole, and the circuit assembly comprises a first support plate, a circuit board, a second support plate, and a support shaft; wherein the circuit board is disposed between the first support plate and the second support plate, the first support plate is fixedly connected to both the circuit board and the second support plate, a side, distal from the second support plate, of the first support plate is fixedly connected to the display assembly, and a side, distal from the first support plate, of the second support plate is fixedly connected to the receiving plate; and the side, distal from the first support plate, of the second support plate is fixedly connected to the support shaft, an axis of the support shaft is perpendicular to the second support plate, and the support shaft is disposed in the fourth through hole.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Li discloses wherein the wireless power reception structure(10)(FIG. 1; p 3, especially – “10-wireless charging coil”) comprises a receiving plate(10)(FIG. 1; p 3, especially – “10-wireless charging coil”), the receiving plate(10)(FIG. 1; p 3, especially – “10-wireless charging coil”) being provided with a fourth through hole (FIG. 1: 10; p 3, especially – “10-wireless charging coil” – 10 includes a through hole to accommodate support shaft 3), and the circuit (FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2” – rotating screen 2 inherently includes a circuit) comprises a first support plate(layer directly above layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2”), a circuit (FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2” – rotating screen layer labelled 2 inherently includes a circuit), a second support plate(layer directly below layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2”), and a support shaft(3)(FIG. 3; p 4, especially – “rotating shaft 3”); wherein the circuit(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2” – rotating screen 2 inherently includes a circuit) is disposed between the first support plate(layer directly above layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2”) and the second support plate(layer directly below layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2”), the first support plate(layer directly above layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2”) is fixedly connected to both the circuit(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2” – rotating screen 2 inherently includes a circuit) and the second support plate(layer directly below layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2”), a side(lower side of layer directly above layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2”), distal from the second support plate(layer directly below layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2”), of the first support plate(layer directly above layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2”) is fixedly connected to the display assembly(layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2” – layer labelled 2 is fixedly connected to the layer directly above it), and a side(upper side of layer directly below layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2”), distal from the first support plate(layer directly above layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2”), of the second support plate(layer directly below layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2”) is fixedly connected to the receiving plate(10)(FIGs. 1, 4; p 3, especially – “10-wireless charging coil”; p 4, ¶1, especially – “rotating screen 2”– upper side of layer directly below layer labelled 2 in FIG. 4 is fixedly connected to receiving plate {FIG. 1: 10} via its fixed coupling connection); and the side(upper side of layer directly below layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2”), distal from the first support plate(layer directly above layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2”), of the second support plate(layer directly below layer labelled 2)(FIG. 4: 2; p 4, ¶1, especially – “rotating screen 2”) is fixedly connected to the support shaft(3)(FIGs. 3-4; p 4, especially – “rotating shaft 3” - upper side of layer directly below layer labelled {FIG. 4: 2} is fixedly connected to the support shaft {FIG. 3: 3}), an axis of the support shaft(portion of 3 above 7)(FIGs. 3-4; p 4, especially – “rotating shaft 3”) is perpendicular to the second support plate(layer directly below layer labelled 2)(FIGs. 3-4: 2; p 4, ¶1, especially – “rotating screen 2” – FIG. 3 depicts the second support plate {FIG. 4: layer directly below layer labelled 2} as being perpendicular {i.e., its width that fasces in a north/west direction} to the support shaft {FIG. 3: 3} that runs from above 7 through display assembly {FIG. 3: 2}), and the support shaft(3)(FIG. 3; p 4, especially – “rotating shaft 3”) is disposed in the fourth through hole (FIG. 1: 10; p 3, especially – “10-wireless charging coil” – 10 includes a through hole to accommodate support shaft 3).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wu with Li to provide a display device that is less noisy (p 3, last ¶ and p 4, 1st ¶).
Wu and Li teach and the circuit assembly comprises a first support plate, a circuit board, a second support plate, and a support shaft (Wu: FIG. 1: 6, 7, 11; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil”; p 4, ¶2; Li: FIGs. 3-4: 2, 3; p 4, ¶1, especially – “rotating screen 2”; p 4, especially – “rotating shaft 3” – layer labelled 2 and layers above and below it); wherein the circuit board is disposed between the first support plate and the second support plate (Wu: FIG. 1: 11; p 3, especially – “wireless power circuit is made up of circuit board; p 4, ¶1; Li: FIGs. 3-4: 2, p 4, ¶1, especially – “rotating screen 2”;– layer labelled 2 and layers above and below it), the first support plate is fixedly connected to both the circuit board and the second support plate (Wu: FIG. 1: 11; p 3, especially – “wireless power circuit is made up of circuit board; p 4, ¶1; Li: FIGs. 3-4: 2, p 4, ¶1, especially – “rotating screen 2”;– layer labelled 2 and layers above and below it).
11.	Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over China Patent Pub. No. 104010186 A to Wu in view of China Patent Pub. No. 113724620 A to Li (“Li II”).
As to claim 19, Wu discloses the display device according to claim 1, as applied above.
Wu does not expressly disclose further comprising a hollow base assembly disposed at a side, proximal to the motor, of the housing assembly and fixedly connected to the housing assembly; wherein the motor is disposed within and fixedly connected to the base assembly.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Li II discloses further comprising a hollow base assembly(16, 17, 24)(FIG. 3; p 4, especially – “a first inner shell 16 and a second inner shell 17”; p 5, ¶2, especially – “A bottom plate 24 is arranged at the bottom of the second inner shell 17, and the bottom plate 24 is fixedly connected with the bottom surface of the outer shell through a connecting column 25”) disposed at a side(bottom or side)(FIG. 3: 16, 17, 24; p 4, ¶2, especially – “a motor 6”; p 4, especially – “a first inner shell 16 and a second inner shell 17”; p 5, ¶2, especially – “A bottom plate 24 is arranged at the bottom of the second inner shell 17, and the bottom plate 24 is fixedly connected with the bottom surface of the outer shell through a connecting column 25”), proximal to the motor(6)(FIG. 3; p 4, especially – “a motor 6…a first inner shell 16”), of the housing assembly(15)(FIG. 3; p 4, ¶4; p 5, ¶1) and fixedly connected to the housing assembly(15)(FIG. 3; p 4, ¶4; p 5, ¶1); wherein the motor(6)(FIG. 3; p 4, especially – “a motor 6”) is disposed within and fixedly connected to the base assembly(16, 17, 24)(FIG. 3: 5, 6; p 4, especially – “a lower PCB 5, a motor 6…a first inner shell 16…one end of the cathode 12 is electrically connected with the lower PCB 5, the other end is connected with the bottom end of the motor 6” – motor {FIG. 3: 6} is fixedly connected to the base assembly {FIG. 3: 16, 17, 24} via its connections to the cathode {FIG. 3: 12} of lower PCB {FIG. 3: 5} which is fixedly connected to the base assembly {FIG. 3: 16} via the mating fit of 5 into 16).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wu with Li II to provide a display device that improves the service life of the motor (p 4, ¶4)(i.e., by having the motor protected by nesting shells {FIG. 3: 16, 17} within the housing assembly {FIG. 3: 15}).
12.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over China Patent Pub. No. 104010186 A to Wu as applied to claim 1 above, in view of China Patent Pub. No. 210136684 U to Li in view of U.S. Patent No. 6,502,338 B1 to Marshall.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to claim 2, Wu discloses the display device according to claim 1, as applied above.
Wu further discloses wherein the motor(9)(FIG. 1; p 3, especially – “motor 9”) comprises a motor body(9)(FIG. 1; p 3, especially – “motor 9”) and an output shaft (FIG. 9 depicts shaft above 9; p 4, especially – “the output shaft of motor 9”) connected to the motor body(9)(FIG. 1; p 3, especially – “motor 9”), and the display assembly(11)(FIG. 1: 1; p 3, last ¶) comprises a display module(1)(FIG. 1: 11; p 3, first ¶ and last ¶), and a connecting structure(5)(FIG. 1; p 4, especially – “rotary connector 5”) fixedly connected to the display module(1)(FIG. 1: 5, 11; Abstract, especially – “An output shaft of the motor is linkage with the printed circuit board through a rotary connection piece”, p 3, first ¶ and last ¶; p 4, ¶3, especially – “one end of rotary connector can be relative with printed circuit board (PCB) fixing”; p 4, ¶4, especially – “Rotary connector and printed circuit board (PCB) 11 have four installing holes, are connected by screw and fix with rotary connector 5”); and the connecting structure(5)(FIG. 1; p 4, especially – “rotary connector 5”) is disposed at a side, distal from the display module(1)(FIG. 1: 5, 11; p 3, first ¶ and last ¶; ; p 4, especially – “rotary connector 5” – connecting structure {FIG. 1: 5} extends to a side that is beyond the display module {FIG. 1: 1, 11}).
Wu does not expressly disclose and the display assembly comprises a first bracket, a second bracket, and a connecting shaft fixedly connected to the first bracket; wherein the display module is fixed between the first bracket and the second bracket, and the second bracket is fixedly connected to the wireless power reception structure; and the connecting shaft is disposed at a side, distal from the display module, of the first bracket, the connecting shaft is provided with a first through hole, and the output shaft is disposed in the first through hole.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Li discloses and the display assembly (FIG. 2: 2; p 3, especially – “FIG. 2 is a schematic structural diagram of a holographic imaging mechanism with a rotary screen…2-rotary screen”) comprises a first bracket (FIG. 2: layer directly below 2; p 3, especially – “FIG. 2 is a schematic structural diagram of a holographic imaging mechanism with a rotary screen…2-rotary screen”), a second bracket (FIG. 2: layer directly above 2; p 3, especially – “FIG. 2 is a schematic structural diagram of a holographic imaging mechanism with a rotary screen…2-rotary screen”), a display module(2)(FIG. 1; p 3, especially – “2-rotary screen”), and a connecting shaft(3)(FIG. 3; p 3, especially – “3-rotating shaft”) fixedly connected to the first bracket (FIG. 2: layer directly below 2, 3; p 3, especially – “FIG. 2 is a schematic structural diagram of a holographic imaging mechanism with a rotary screen…2-rotary screen…3-rotating shaft” – connecting shaft {FIG. 3: 3} is fixedly coupling connected to the first bracket {FIG. 3: layer directly below the layer labelled 2}); wherein the display module(2)(FIG. 1; p 3, especially – “2-rotary screen”) is fixed between the first bracket (FIG. 2: layer directly below 2; p 3, especially – “FIG. 2 is a schematic structural diagram of a holographic imaging mechanism with a rotary screen…2-rotary screen”) and the second bracket (FIG. 2: layer directly above 2; p 3, especially – “FIG. 2 is a schematic structural diagram of a holographic imaging mechanism with a rotary screen…2-rotary screen”); the connecting shaft(3)(FIG. 3; p 3, especially – “3-rotating shaft”) is disposed at a side(lower side), distal from the display module (2)(FIG. 1; p 3, especially – “2-rotary screen”), of the first bracket(FIG. 2: layer directly below 2; p 3, especially – “FIG. 2 is a schematic structural diagram of a holographic imaging mechanism with a rotary screen…2-rotary screen” – the connecting shaft extends below the first bracket to be at a bottom/lower side that is distal from first bracket).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wu with Li to provide a display device that is more reliable (i.e., by better protecting the display against damage).
Wu and Li teach and the second bracket is fixedly connected to the wireless power reception structure (Wu: FIG. 1: 7: 6, 11; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil”; p 3, last ¶ - display assembly {FIG. 1: 11} is fixedly connected to the wireless power reception structure {FIG. 1: 6}; Li: FIG. 2: 2 and layers directly above and directly below 2; p 3, especially – “FIG. 2 is a schematic structural diagram of a holographic imaging mechanism with a rotary screen…2-rotary screen” – display assembly {FIG. 2: 2 and layers directly above and directly below 2} includes layers {FIG. 2: 2 and layers directly above and directly below 2} fixedly connected to each other).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Marshall discloses and a connecting shaft(vertical structure hanging down from 10)(FIG. 4B; col 7, ln 34-37) fixedly connected to the rotating structure(41); col 7, ln 30-32); and the connecting shaft(vertical structure hanging down from 10)(FIG. 4B; col 7, ln 34-37) is disposed at a side(bottom side), distal from the rotating structure(41); col 7, ln 30-32), the connecting shaft(vertical structure hanging down from 10)(FIG. 4B; col 7, ln 34-37) is provided with a first through hole(dashed line of vertical structure hanging down from 10)(FIG. 4B; col 7, ln 34-37), and the output shaft(7)(FIG. 9D; ¶0047) is connected at the first through hole(dashed line of vertical structure hanging down from 10)(FIG. 4B: 7; col 7, ln 34-37).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wu and Li with Marshall to provide a display device that is easier to fabricate.
Wu, Li and Marshall teach the connecting shaft is provided with a first through hole, and the output shaft is disposed in the first through hole (Wu: FIG. 1: 5, 11; p 3, last ¶; p 4, especially – “a support frame 4…the motor output shaft 5…the motor 2”; Li: FIGs. 2-3; p 3, especially – “2-rotary screen, 3-rotating shaft”; p 4, especially – “a rotating shaft 3 is respectively disposed at the upper and lower sides of the rotating axis of the rotary screen 2”; Marshall: FIG. 4B: 7, vertical structure hanging down from 10; col 7, ln 34-37).

As to claim 3, Wu, Li and Marshall teach the display device according to claim 2, as applied above.
Wu, Li and Marshall further each wherein part of a side surface of the output shaft is a first plane, and part of a side surface of an inner wall of the first through hole is a second plane matched with the first plane, the first plane being in contact with the second plane (Wu: FIG. 1: 5, 11; p 3, last ¶; p 4, especially – “a support frame 4…the motor output shaft 5…the motor 2”; Li: FIGs. 2-3; p 3, especially – “2-rotary screen, 3-rotating shaft” – bottom hole in 2 accommodates shaft 3; Marshall: FIG. 4B: 7, vertical structure hanging down from 10; col 7, ln 34-37).
The motivation to combine the additional teachings of Li and Marshall are for the same reasonings set forth above for claim 2.
13.	Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over China Patent Pub. No. 104010186 A to Wu in view of China Patent Pub. No. 210136684 U to Li as applied to claim 9 above, in view of China Patent Pub. No. 112840531 A to Fan.
As to claim 10, Wu and Li teach the display device according to claim 9, as applied above.
Wu further discloses the wireless power transmission structure (FIG. 1: 6, 7; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil”; p 4, ¶2 – driving assembly is a power circuit that includes a wireless power reception structure {FIG. 1: 6} that receives power via inductively from power supply coil {FIG. 1: 7} and a wireless power transmission structure, i.e., circuitry that feeds power received by the wireless power reception structure {FIG. 1: 6} to the LED array {FIGs. 1-2: 11}).
Li discloses the first plate(7)(FIGs. 1, 5; p 4, ¶4), of the first cylinder(101)(FIG. 1; p 4, especially – “the housing 1 includes an upper housing 101) of the housing assembly(101, 102)(FIG. 1; p 4, especially – “As shown in fig. 1, the housing 1 includes an upper housing 101, a lower housing 102 that are snapped together”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wu and Li with Li’s further teachings to provide a display device that creates less noise (p 3, ¶4) and that is better protected when not being used.
Wu and Li do not expressly disclose further comprising a heat radiation assembly and a second bearing; wherein the heat radiation assembly is fixedly connected to one end, distal from the first plate, of the first cylinder of the housing assembly; an outer wall of the second bearing is fixedly connected to the heat radiation assembly, the second bearing is sleeved on the support shaft, and the support shaft is rotatably connected to the second bearing; and the heat radiation assembly is further fixedly connected to the wireless power transmission structure.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Fan discloses further comprising a heat radiation assembly(11, 111)(FIGs. 7, 9; p 6, ¶3) and a second bearing(50 closest to 22)(FIG. 11: 50; p 6, ¶4); wherein the heat radiation assembly(11, 111)(FIGs. 7, 9; p 6, ¶3) is fixedly connected to another structure(12)(FIGs. 7, 9; p 6, ¶2-3); an outer wall of the second bearing(50 closest to 22)(FIG. 11: 50; p 6, ¶4) is fixedly connected to the heat radiation assembly(11, 111)(FIGs. 7, 9; p 6, ¶¶2-3 – either of 50’s top or bottom wall is fixedly connected to the heat radiation assembly {FIGs. 7, 9: 11, 111} via its coupling connection to stator {FIGs. 7, 9 and 11), the second bearing(50 closest to 22)(FIG. 11: 50; p 6, ¶4) is sleeved on the support shaft(22)(FIGs. 7, 9, 11; p 6, ¶4), and the support shaft(22)(FIGs. 7, 9, 11; p 6, ¶4) is rotatably connected to the second bearing(50 closest to 22)(FIG. 11: 50; p 6, ¶4).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Wu and Li with Fan to provide a display device that draws heat from the motor so that the motor does not become damaged. 
Wu, Li and Fan teach wherein the heat radiation assembly is fixedly connected to one end, distal from the first plate, of the first cylinder of the housing assembly (Li: FIGs. 1, 5: 7, 101, 102; p 4, ¶4; p 4, ¶8, especially – “As shown in fig. 1, the housing 1 includes an upper housing 101, a lower housing 102 that are snapped together”; Fan: FIGs. 7, 9: 11, 12, 111; p 6, ¶¶2-3 – the combined teachings is that heat radiation assembly is fixedly coupling connected to one end, distal from the first plate, of the first cylinder of the heating assembly); and the heat radiation assembly is further fixedly connected to the wireless power transmission structure (Wu: FIG. 1: 6, 7; p 3, especially – “wireless power circuit is made up of circuit board, power supply coil and induction coil…induction coil is fixed on the bottom of printed circuit board…6 is induction coil, and 7 is power supply coil”; p 4, ¶2 – driving assembly is a power circuit that includes a wireless power reception structure {FIG. 1: 6} that receives power via inductively from power supply coil {FIG. 1: 7} and a wireless power transmission structure, i.e., circuitry that feeds power received by the wireless power reception structure {FIG. 1: 6} to the LED array {FIGs. 1-2: 11}; Fan: FIGs. 7, 9: 11, 12, 111; p 6, ¶¶2-3 – the combined teachings is that heat radiation assembly is fixedly coupling connected to the wireless power transmission structure).

As to claim 15, Wu, Li and Fan teach the display device according to claim 10, as applied above.
Wu, Li and Fan further teach further comprising an upper cover assembly (Fan: FIG. 7: 24; p 7, ¶4); wherein the upper cover assembly (Fan: FIG. 7: 24; p 7, ¶4) is disposed at a side, distal from the housing assembly (Li: FIGs. 1, 5: 7, 101, 102; p 4, ¶4; p 4, ¶8, especially – “As shown in fig. 1, the housing 1 includes an upper housing 101, a lower housing 102 that are snapped together”; Fan: FIGs. 7, 9: 11, 12, 111; p 6, ¶¶2-3 – the combined teachings is that heat radiation assembly is fixedly coupling connected to one end, distal from the first plate, of the first cylinder of the heating assembly), of the heat radiation assembly and fixedly connected to the heat radiation assembly (Li: FIGs. 1, 5: 7, 101, 102; p 4, ¶4; p 4, ¶8, especially – “As shown in fig. 1, the housing 1 includes an upper housing 101, a lower housing 102 that are snapped together”; Fan: FIGs. 7, 9: 11, 12, 24, 111; p 6, ¶¶2-3; p 7, ¶4 – the combined teachings is that heat radiation assembly is fixedly coupling connected to one end, distal from the first plate, of the first cylinder of the heating assembly and the heat radiation assembly is coupling connected to the upper cover assembly).
Allowable Subject Matter/Potentially Allowable Subject Matter
14.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5, 11-14, 16-17, 20-22 and 24 would also become allowable if the above-stated claim objections are overcome.
Reasons for Allowance
15.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Dependent claim 4 identifies the distinct features: “further comprising a first bearing(FIG. 6: 105); wherein the housing assembly(FIG. 6: 102) comprises a first cylinder(FIG. 6: 1021) and a first plate(FIG. 6: 1022) fixedly connected to one end of the first cylinder(FIG. 6: 1021), the first plate(FIG. 6: 1022) being provided with a second through hole(FIG. 6: 1022a), and an axis of the second through hole(FIG. 6: 1022a) being collinear with an axis of the first cylinder(FIG. 6: 1021); wherein the first bearing(FIG. 6: 105) is disposed in the second through hole(FIG. 6: 1022a), and an outer wall of the first bearing(FIG. 6: 105) is fixedly connected to the first plate(FIG. 6: 1022) via the second through hole(FIG. 6: 1022a); and the first bearing(FIG. 6: 105) is sleeved on the connecting shaft(FIG. 6: 1014), and the connecting shaft(FIG. 6: 1014) is connected to the first bearing(FIG. 6: 105) rotatably”, with all other limitations as claimed.
	The closest prior art, China Patent Pub. No. 104010186 A to Wu, China Patent Pub. No. 210136684 U to Li and U.S. Patent No. 6,502,338 B1 to Marshall, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 4, Wu, Li and Marshall teach the display device according to claim 2, as applied above.
Wu, Li and Marshall do not teach the above underlined limitations.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Dependent claim 11 identifies the distinct features: “wherein the heat radiation assembly(FIG. 13: 109) comprises a heat radiation cover(FIG. 13: 1091), a heat radiation fin(FIG. 13: 1092), and a one-way valve(FIG. 13: 1093); wherein one side of the heat radiation cover(FIG. 13: 1091) is fixedly connected to the end, distal from the first plate(FIG. 6: 1022), of the first cylinder(FIG. 6: 1021), and the other side of the heat radiation cover(FIG. 13: 1091) is fixedly connected to the heat radiation fin(FIG. 13: 1092) and the one-way valve(FIG. 13: 1093); and the one-way valve(FIG. 13: 1093) is configured to vacuumize a space enclosed by the housing assembly(FIG. 6: 102) and the heat radiation cover(FIG. 13: 1091)”, with all other limitations as claimed.
	The closest prior art, China Patent Pub. No. 104010186 A to Wu, China Patent Pub. No. 210136684 U to Li and China Patent Pub. No. 112840531 A to Fan, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 11, Wu, Li and Fan teach the display device according to claim 10, as applied above but do not teach the above underlined limitations.

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

Dependent claim 16 identifies the distinct features: “wherein the heat radiation assembly(FIG. 8: 109; FIG. 16) further comprises a fan(FIG. 8: 1095) and a fan connecting plate(FIG. 8: 1096) fixedly connected to the fan(FIG. 8: 1095), and the upper cover assembly(FIG. 8: 112) comprises a cylindrical cover body(FIG. 8: 1121) and a cover plate(FIG. 8: 1122); wherein the fan connecting plate(FIG. 8: 1096) is disposed at and fixedly connected to a side, proximal to the housing assembly(FIG. 8: 102), of the cover body(FIG. 8: 1121); and the cover plate(FIG. 8: 1122) is disposed at and fixedly connected to a side, distal from the housing assembly(FIG. 8: 102), of the cover body(FIG. 8: 1121)”, with all other limitations as claimed.
	The closest prior art, China Patent Pub. No. 104010186 A to Wu, China Patent Pub. No. 210136684 U to Li and China Patent Pub. No. 112840531 A to Fan, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 16, Wu, Li and Fan teach the display device according to claim 15, as applied above but do not teach the above underlined limitations.

Dependent claim 20 identifies the distinct features: “and the other end(top end) of the second cylinder(FIG. 17: 1131) is provided with a plurality of lugs(FIG. 17: 1133), each lug is provided with a through hole(FIG. 17: 1133a), and each through hole(FIG. 17: 1133a) is configured to be connected to the housing assembly(FIG. 8: 102)”, with all other limitations as claimed.
	The closest prior art, China Patent Pub. No. 104010186 A to Wu and China Patent Pub. No. 113724620 A to Li II, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 20, Wu and Li II teach the display device according to claim 19, as applied above.
Li II further discloses wherein the base assembly(16, 17, 24)(FIG. 3; p 4, especially – “a first inner shell 16 and a second inner shell 17”; p 5, ¶2, especially – “A bottom plate 24 is arranged at the bottom of the second inner shell 17, and the bottom plate 24 is fixedly connected with the bottom surface of the outer shell through a connecting column 25”) comprises a second cylinder(17)(FIG. 3; p 4, especially – “a first inner shell 16 and a second inner shell 17”) and a second plate(24)(FIG. 3; p 5, ¶2, especially – “A bottom plate 24 is arranged at the bottom of the second inner shell 17, and the bottom plate 24 is fixedly connected with the bottom surface of the outer shell through a connecting column 25”) fixedly connected to one end(bottom end) of the second cylinder(17)(FIG. 3; p 4, especially – “a first inner shell 16 and a second inner shell 17”); and the one end(bottom end) of the second plate(24)(FIG. 3; p 5, ¶2, especially – “A bottom plate 24 is arranged at the bottom of the second inner shell 17, and the bottom plate 24 is fixedly connected with the bottom surface of the outer shell through a connecting column 25”) is provided with a plurality of lugs(25)(FIG. 3; p 5, ¶2, especially – “connecting column 25”), each lug(25)(FIG. 3; p 5, ¶2, especially – “connecting column 25”).
The motivation to combine the additional teachings of Li is the same as the reason set forth above for claim 19.
Wu and Li II do not teach the above underlined limitations.
Other Relevant Prior Art
16.	Other relevant prior art includes:


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

(i)	European Patent Pub. No. 1 838 110 B1 to Hara et al. discloses and a connecting shaft(21)(FIGs. 5A, 6A, 9D; ¶¶0046-0047) fixedly connected to the first bracket(51)(FIGs. 5A, 6A, 9D; ¶0033); and the connecting shaft(21)(FIGs. 5A, 6A, 9D; ¶¶0046-0047) is disposed at a side, distal from the display module(52)(FIGs. 5A, 6A, 9D: 21; ¶¶0032-0033, 0046-0047), of the first bracket(51)(FIGs. 5A, 6A, 9D: 21, 52; ¶¶0032-0033, 0046-0047), the connecting shaft(21)(FIGs. 5A, 6A, 9D; ¶¶0046-0047) is provided with a first connection(21 connects to 3)(FIGs. 5A, 6A, 9D; ¶¶0046-0047), and the output shaft(3)(FIG. 9D; ¶0047) is connected at the first connection(21 connects to 3)(FIGs. 5A, 6A, 9D; ¶¶0046-0047).



    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

(ii)	China Patent Pub. No. 110503908 A to Huangfu et al. discloses wherein the wireless power reception structure(3)(FIG. 4; p 3, ¶5; p 4, especially – “3. receiving coils”) comprises a receiving plate(3)(FIG. 4; p 3, ¶5; p 4, especially – “3. receiving coils”).
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692